Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With respect to claim 1, the claim recites the phrase “typical defect”.  The Examiner has looked to the specification for guidance on the scope of the phrase.  The specification states in paragraph [0111]:
“As used herein, according to some embodiments, the term "typical defect" may refer to a three-d-dimensional defect that is of an average shape, and optionally size, which are characteristic of defects on unpatterned wafers. The average shape and size may be obtained, for example, by imaging a large number of defects on an unpatterned wafer(s), obtaining parameters19 mathematically parameterizing the shape, and optionally the size, of each the imaged defects, and averaging over the parameters.”

The instant passage amounts to merely a suggestion and fails to further define the scope of the phrase “typical defect”.  Accordingly, the claim is rejected for lacking clarity.  Claims 4, 5, 6, 17, and 19 recite the same phrase and are rejected according to the same rationale set forth above regarding claim 1.  The balance claims are rejected based on dependence.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claims 1 and 17, the closest prior art, Biellak et al. (US 8169613), a system and method for optical imaging of defects on unpatterned wafers, comprising: providing an illumination module (coherent light source 103) configured to produce a substantially polarized light beam incident on a selectable region of an unpatterned wafer (Fig 2A; column 6); providing relay optics configured to collect and guide radiation scattered off the illumination area onto the segmented polarizer (objective lens 207; Fig 2B); and providing a detector (detector 208) configured to sense scattered radiation passed through the segmented polarizer (209); providing a segmented polarizer comprising at least four polarizer segments characterized by respective dimensions and polarization directions (Fig 3B-C; polarizing device 209, 300 includes segments of defined polarization state 301-303; column 8); wherein the respective dimensions and polarization direction of each of the at least four polarizer segments are such that, when the illuminated selectable region comprises a defect, a signal-to-noise ratio (SNR) of radiation, scattered off the illuminated selectable region and passed through the at least four polarizer segments, is substantially maximized (minimizing signal from defects and increasing the SNR of scattered radiation; column 3).  However, the prior art fails to disclose or suggest, in combination with the other claimed elements or steps, wherein the segmented polarizer comprises at least four polarizer segments characterized by respective dimensions and polarization directions such that each of the boundary lines, separating the polarizer segments substantially curves outwards relative to a plane perpendicular to the segmented polarizer unless the boundary line is on the perpendicular plane.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Examiner, Art Unit 2877